DETAILED ACTION
Election/Restrictions
Applicant has elected Group I claims 1-6 and 14-19 without traverse.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. US 2019/0108384 hereinafter referred to as Wang.
	In regards to claim 1, Wang teaches:
	"A system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or
more processors, cause the system to perform operations comprising: receiving video data, the video data comprising multiple video frames depicting an aerial view of vehicles moving about an area"
	Wang Figure 6 teaches UAV transmitting aerial video to be processed.  Wang Abstract teaches receive a captured video image sequence from an unmanned aerial vehicle (UAV).
	“generating driving scenario data based on the received video data, the driving scenario data comprising information about one or more dynamic objects” 
Wang Figure 7 and column 8 lines 33-37 teach the human driver model module 175 can use the information related to these real-world vehicle or objects to create corresponding simulations of vehicles or objects in the human driver model.  The data used to generate the human driver module 175 is equivalent to driving scenario data.  Wang teaches in Figure 5 and column 5 lines 48-54 teach  after the centroid, heading, rectangular shape, tracking data, and velocity vector for each identified vehicle have been determined or generated as described above, an output and visualization representation 207 of the vehicle data for the identified vehicles can be generated as shown.  If the tracked cars have a velocity the Examiner interprets them as dynamic.
	"and training a machine learning network based on the generated driving scenario data.
	Wang Figure 7 and column lines 49-53 teach the predicted or simulated driver behavior data 220 can be provided to a system component used to create a virtual world where a control system for an autonomous vehicle can be trained and improved. The ability to train and improve a machine (autonomous vehicle) is equivalent to training a machine learning network.  
	In regards to claim 2, Wang teaches all the limitations of claim 1 and further teaches:
	“wherein generating driving scenario data further comprises: identifying the one or more dynamic objects in two or more videos frames of the video”
	Wang paragraph [0021] teaches  the vehicle tracking module 185 in the example embodiment can be applied to associate same vehicle detections in multiple image frames.
	“and determining a trajectory of the one or more identified dynamic objects and a velocity of the one or more identified dynamic objects”
	Wang paragraph [0004] teaches  aerial video traffic analysis includes the task of extracting traffic information, including the shape, heading, and trajectories of ground vehicles
Wang paragraph [0021] teaches the vehicle tracking module 185 can follow a same vehicle through multiple image frames and determine a velocity of the vehicle. A visible velocity vector corresponding to the velocity of each vehicle can be generated and added to the video image data.  Tracking the vehicle through multiple frames is a determination of its path.  The Examiner interprets this as a trajectory.  
	In regards to claim 3, Wang teaches all the limitations of claim 1 and further teaches:
	“wherein training the machine learning network further comprises: training the machine learning network to generate a control signal by evaluating the input signals of one or more of a local road network, a location of primary dynamic object, locations of secondary dynamic object, a trajectory of the primary dynamic object, and trajectories of the secondary dynamic object”
	Wang paragraph [0037] teaches  as a result of the processing performed by the human driver model system 201, data corresponding to predicted or simulated driver behaviors 220 can be produced and provided to a user or other system components. In particular, the predicted or simulated driver behavior data 220 can be provided to a system component used to create a virtual world where a control system for an autonomous vehicle can be trained and improved.  A control system is interpreted to output control signals.  Figures 2-4 illustrate road networks and dynamic objects etc. which are used as inputs.
	In regards to claim 14, Wang teaches all the limitations of claim 1 and claim 14 contains similar limitations.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 1.
In regards to claim 15, Wang teaches all the limitations of claim 14 and claim 15 contains similar features as in claim 2.  Therefore, claim 15 is rejected for similar features as applied to claim 2.
In regards to claim 16, Wang teaches all the limitations of claim 14 and claim 16 contains similar features as in claim 2.  Therefore, claim 16 is rejected for similar features as applied to claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang et al US 11,328,219 hereinafter referred to as Zhang.
	In regards to claim 4, Wang teaches all the limitations of claim 1 but does not explicitly teach:
	“determining a policy based on evaluating the motion of one or more dynamic objects from the generated driving scenario data”
	Zhang column 9 and lines 46-54 teach extracted features 316 may include obstacle identifiers (IDs), a timestamp recorded at the point in time for each obstacle identifier, vehicle speed captured at the recorded timestamp for each obstacle identifier, vehicle acceleration captured at the recorded timestamp for each obstacle identifier, vehicle rate of change of acceleration captured at the recorded timestamp for each obstacle identifier, and position (e.g., x, y, z coordinates) of the obstacle captured at the recorded timestamp for each obstacle identifier.  These are motion data for the dynamic objects.  Zhang further teaches in column 9 lines 55-57 Extracted features 316 and labels 315 may be provided to machine learning engine 310 to generate or train a set of rules, algorithms, and/or predictive models 313 (which may be stored on persistent storage device 352).  The rules and algorithms etc. may be interpreted as policies.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wang in view of Zhang to have included the features of “determining a policy based on evaluating the motion of one or more dynamic objects
from the generated driving scenario data” because motion planning and control are critical operations in autonomous driving. However, conventional motion planning operations estimate the difficulty of completing a given path mainly from its curvature and speed, without considering the differences in features for different types of vehicles (Zhang column 1 lines 23-25).
In regards to claim 17, Wang teaches all the limitations of claim 14 and claim 17 contains similar features as in claim 4.  Therefore, claim 17 is rejected for similar features as applied to claim 4.
Claim 5-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shkurti et al. US 11,036,232 hereinafter referred to as Shkurti.
	In regards to claim 5, Wang teaches all the limitations of claim 1 but does not explicitly teach:
	“wherein training the machine learning network further comprises: modifying the generated scenario data to change data values for one or more of a goal of a dynamic object, a location of a dynamic object, a local map characteristic, a trajectory of a dynamic object and a velocity of a dynamic object”
	Shkurti teaches in the Abstract generating adversarial scenarios and training an autonomous driving agent for an autonomous vehicle, using one or more sets of parameters, each set of parameters defining a respective driving scenario. A new set of parameters is generated by changing one or more parameters of one of the sets of parameters to define a new driving scenario.  Figure 3 illustrates driving scenarios such as dense urban and highway sunny etc.  The Examiner interprets this as a location.  Shkurti column 7 lines 51-55 teach The NPC policy parameters P.sub.npp define the behavior for each NPC, and include parameters which correspond generally to the vehicle state properties noted above in respect of other moving objects (S.sub.o) in the scenario.  This is equivalent to a dynamic object in the scenario.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wang in view of Shkurti to have included the features of “wherein training the machine learning network further comprises: modifying the generated scenario data to change data values for one or more of a goal of a dynamic object, a location of a dynamic object, a local map characteristic, a trajectory of a dynamic object and a velocity of a dynamic object” because with current generative models it can be difficult to generate adversarial scenarios that can be used to suitably test an autonomous vehicle agent (Shkurti column 1 lines 58-60).
	In regards to claim 6, Wang teaches all the limitations of claim 1 but does not explicitly teach:
	“wherein training the machine learning network further comprises: training the machine learning network to generate one or more control signals of a predicted instantaneous velocity of a dynamic object, a predicted trajectory of a dynamic object and a predicted velocity of a dynamic object”
	Shkurti column 7 lines 51-55 teach The NPC policy parameters P.sub.npp define the behavior for each NPC, and include parameters which correspond generally to the vehicle state properties noted above in respect of other moving objects (S.sub.o) in the scenario.  Shkurti column 10 lines 5-10 teach NPC policy parameters P.sub.npp which define the behavior of a plurality of NPCs 604, such as other vehicles, that share a multi-lane highway with the vehicle 100. The scenario policy parameters may be generated to define a series of way points and speeds for the NPCs 604 for a duration of the scenario (time-steps t.sub.0 to t.sub.end).  Waypoints and speed may be considered a trajectory as illustrated in Figure 6.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wang in view of Shkurti to have included the features of “wherein training the machine learning network further comprises: training the machine learning network to generate one or more control signals of a predicted instantaneous velocity of a dynamic object, a predicted trajectory of a dynamic object and a predicted velocity of a dynamic object” because with current generative models it can be difficult to generate adversarial scenarios that can be used to suitably test an autonomous vehicle agent (Shkurti column 1 lines 58-60).
In regards to claim 18, Wang teaches all the limitations of claim 14 and claim 18 contains similar features as in claim 5.  Therefore, claim 18 is rejected for similar features as applied to claim 5.
	In regards to claim 19, Wang teaches all the limitations of claim 14 and claim 19 contains similar features as in claim 6.  Therefore, claim 19 is rejected for similar features as applied to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422